 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 6:19-mj-00072-JDP
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12   v.
13   GUADALUPE ORTEGA-GARZA,
14                           Defendant.
15

16

17          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States moves to

18 dismiss Count Four of the Complaint, charging a violation of 36 C.F.R. § 2.31(a)(3)(destroy, injure,

19 deface or damage property), in the interest of justice.
20 DATED: March 4, 2020                                   Respectfully submitted,

21                                                        McGREGOR W. SCOTT
                                                          United States Attorney
22
                                                  By:     /s/ Jeffrey A. Spivak __
23                                                        JEFFREY A. SPIVAK
                                                          Assistant U.S. Attorney
24

25
26

27

28
                                                         1
29

30
 1                                                        ORDER
 2
                It is hereby ordered that count four of the complaint in this case is dismissed in the interest of
 3
     justice.
 4

 5 IT IS SO ORDERED.

 6

 7 Dated:          March 5, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                              2
29

30
